OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The trial court did not err in refusing defendant’s request to have the jury instructed concerning the possibility of his being civilly committed if found not guilty by reason of insanity. At the time of this trial it was well settled that the defendant was not entitled to such a charge (People v Adams, 26 NY2d 129, 138). The legislative change in this rule (CPL 300.10, subd 3) did not go into effect until September 1, 1980 (L 1980, ch 548), after this trial had concluded.
We have considered the defendant’s remaining contentions and find them to be without merit.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.